Citation Nr: 0122401	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied a rating higher than 10 
percent for right knee chondromalacia.

The record reveals that in April 1999 the veteran submitted a 
written statement objecting to the RO's March 1999 
notification of a proposed rating reduction for an unrelated 
service-connected disorder.  Also in April 1999, the RO 
informed the veteran that her written statement did not 
constitute a Notice of Disagreement (NOD) regarding the 
proposed rating reduction because there was no final 
determination on that issue.  In October 1999 the RO 
determined that the rating should be reduced.  Thereafter, 
the veteran did not submit a NOD on the rating reduction 
issue.  Therefore, the Board finds that the veteran has not 
appealed the RO determination on this issue and that the 
issue is not properly before the Board.  See 38 C.F.R. 
§ 19.25 (2001).


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right knee chondromalacia 
is manifested by symptoms that most closely approximate 
moderate symptomatology, including arthritis with pain.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent but no higher 
for right knee chondromalacia have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155, 5107 (West 1991); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected right knee chondromalacia because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  During 
the pendency of the appeal the RO has provided the veteran 
with a Statement of the Case (SOC) and Supplemental SOCs 
including notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO 
verified the veteran's service and obtained and associated 
with the claims file, to the extent possible, pertinent 
records including service medical records, private and VA 
medical records, including reports of VA examinations during 
the pendency of this matter, and other records, if any, which 
the veteran identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for right knee 
chondromalacia by a June 1994 rating decision which also 
assigned a 10 percent disability rating pursuant to DC 5257.  
VA evaluates this disability by analogy because it is not 
specifically listed in the rating schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Evaluation by analogy entails selection of a 
code provision pertaining to a related disorder with similar 
affected functions, anatomical localization and 
symptomatology.  Lendenmann v. Principi, 3 Vet. App. 345, 
349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran is diagnosed with right 
knee chondromalacia.  Evaluating this disorder under DC 5257, 
pertaining to another knee impairment, is appropriate because 
the symptomatology for the two disorders is similar and 
affects the same functions and anatomical areas.  Under 38 
C.F.R. § 4.71a, DC 5257, a 30 percent rating is warranted for 
a knee impairment characterized by severe recurrent 
subluxation or lateral instability; a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability and; a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.

Medical records documenting the veteran's right knee disorder 
disclose a general continuity of both complaints and 
symptomatology since the veteran's separation from service.  
In May 1994 the veteran complained of right knee crepitance, 
swelling upon use, radiating pain, and that her right knee 
sometimes "gave out."  VA examination findings at that time 
included tenderness, midline patella and absence of swelling 
or warmth upon palpation.  Range of motion was from 0 degrees 
extension to 110 degrees of flexion.  VA X-rays from May 1994 
and February 1996 were normal.  Also in February 1996 the 
veteran reported having lost the cane and knee brace she 
normally used.  She complained of daily radiating right knee 
pain which interfered with her work and left her unable to 
play sports, and she reported that the knee "gave out" 
about three times a week.  VA examination findings included 
crepitance and tenderness without effusion, erythema, calor 
or instability.  Aplay and McMurray tests were negative.  
Range of motion was from 0 degrees of extension to 90 degrees 
of flexion.  The diagnosis was right knee chondromalacia with 
subjective worsening of pain.  In December 1997 the veteran's 
right knee complaints and VA examination findings were 
essentially similar to those previously described.  The 
examining physician also confirmed right knee pain and found 
no evidence of a limp or instability.  Range of motion was 
from 0 degrees of extension to 90 degrees of flexion, limited 
by pain.  VA X-rays from December 1997 and March 1999 
disclosed a normal right knee except for a prominent anterior 
tibial tubercle.  Also in March 1999 the veteran reported 
increased right knee pain, instability and occasional 
locking.  VA examination findings, including range of motion, 
were the same or essentially similar to those of earlier 
examination reports.  In January 2001 the veteran reported 
continuing right knee pain and weakness with flare-ups upon 
walking and stair climbing sometimes requiring use of a cane 
and knee brace.  A VA examiner noted the veteran's difficulty 
getting on and off the examination table, right leg limp, 
inability to toe touch or to squat, abnormal muscle area 
effort and pain upon motion and palpation.  Range of motion 
was from 0 degrees of extension to 100 degrees of flexion, 
limited by pain.  Contemporaneous magnetic resonance imaging 
was negative except for small joint effusion and Grade II 
degenerative changes.  VA X-rays were negative.  The 
diagnosis was chondromalacia and joint disease of the right 
knee.

In her oral statements to VA examiners and in written 
statements from May and July 1999, the veteran described 
worsening right knee pain which interfered with her daily 
life, including her work as a nurses aid, and which required 
her to seek VA emergency room treatment.  VA treatment 
records from March to September 1999 confirm the veteran's 
reported pain and symptomatology essentially consistent with 
that already described.

The medical evidence reviewed above discloses that the 
veteran has a slight bilateral knee disability, thereby 
warranting a 10 percent rating under DC 5257.  There is no 
showing of warmth, erythema, calor, subluxation, laxity or 
instability, and Aplay and McMurray tests were negative.  
Limitation of right knee motion is no more than mild to 
moderate according to applicable VA regulations which define 
normal motion as from 0 degrees of extension to 140 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board also is constrained to determine whether the facts 
of this case support a separate and additional knee 
disability rating for arthritis.  A July 1, 1997 VA General 
Counsel precedent opinion concludes that in certain 
circumstances a knee disorder which is rated under DC 5257 
and which includes a diagnosis for arthritis also warrants a 
separate and additional rating under DC 5003 (rating 
arthritis pursuant to DCs pertaining to limitation of knee 
motion).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Specifically, a separate and additional rating is appropriate 
only where, and to the extent that, medical evidence shows 
loss of motion as defined by DCs 5260 or 5261.  Moreover, 
even where limitation of motion is too slight to be 
compensable under 5260-61 alone, i.e. where leg extension is 
limited to at least 5 degrees but less than 10 degrees or 
when leg flexion is limited to at least 60 degrees but no 
less than 45 degrees, it shall be compensable where a knee 
disability rated under 5257 includes a diagnosis for 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case:  (1) the veteran's knee is properly rated under 5257; 
(2) her knee also is diagnosed with degenerative changes 
(arthritis); and (3) there is medical evidence demonstrating 
motion limited by pain.  Therefore, the Board must determine 
whether the veteran's knee disorder warrants a separate and 
additional rating under 5003.

The medical evidence in this case discloses that despite 
well-documented range of motion limitations of the veteran's 
knee, the impaired flexion does not reach the minimum 
threshold for even a noncompensable rating under 5260.  
Neither is there a showing of limited extension which, except 
for the February 1996 VA examination report, consistently was 
measured at 0 degrees.  No postservice measurement of the 
veteran's impaired flexion reaches the 60-degree threshold 
defined by DC 5260.  Nevertheless, a separate compensable 
rating under DC 5003 is appropriate here because medical 
evidence clearly shows right knee motion inhibited by pain.  
See 38 C.F.R. § 4.59; VAOPGCPREC 9-98.

Review of the totality of findings of the veteran's latest 
medical records discloses no evidence of functional loss due 
to pain in excess of that already contemplated by the rating 
schedule.  Therefore, consideration of pain as evidence of 
functional loss does not support assignment of a higher 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In this appeal the Board has considered clinical 
manifestations of the disability at issue, including effects 
upon the veteran's earning capacity and ordinary daily life.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board also has 
considered all potentially applicable DC provisions.  There 
has not been a showing that the veteran has ankylosis of the 
knee or a dislocated semilunar cartilage so consideration 
under DC 5256 and 5258 is not appropriate.  There is no 
showing of nonunion or malunion of the tibia and fibula so 
consideration under DC 5262 is similarly inappropriate.  In 
the future, a higher rating may be appropriate if 
manifestations of the veteran's disability worsen.  See 38 
C.F.R. § 4.1.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 20 percent for right knee chondromalacia is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

